internal_revenue_service p o box cincinnati oh number release date date date legend x geographic area y state dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide scholarships to individuals to attend an educational_institution of their choice to defray the costs of educational and related expenses students attending schools in x or y or otherwise showing financial need will be eligible for the scholarship your program will be publicized to students by local school administrators in the x and y geographic regions the criteria that will be used to select a scholarship recipient will include e e prior academic performance recommendations from instructors of the applicant and any others who have knowledge of the applicant’s capabilities letter catalog number 58263t e e financial need past or proposed course of study or evidence of his or her artistic scientific or other special talent past or future attendance at a particular school place of residence conclusions which the grant selection committee may draw as to the applicant's motivation character ability or potential the number of annual grants made will be determined by consideration of the budget for giving in that year and by the grant selection committee with final approval by your trustee s the amount of each grant will be determined based on financial need the particular qualifications of the individual and the amount of resources available for you to distribute scholarships will normally be awarded for a one-year period but may be for a shorter or longer periods you may consider renewing a scholarship on a case-by-case basis each scholarship will be paid directly to the educational_institution for the use by the scholarship recipient each educational_institution must be described in sec_170 a ii and must agree in writing to use funds to defray the scholarship recipient's expenses or pay the funds or a portion thereof to the recipient only if the recipient is enrolled at the educational_institution unless otherwise provided in the agreement establishing the scholarship a condition of each scholarship is that it will be used only for qualified_tuition_and_related_expenses within the meaning of sec_117 and for room and board the scholarship can be used only for e e e tuition and fees required for the enrollment or attendance of the student at a qualifying institution fees books supplies and equipment required for courses of instruction at an educational_institution room and board an additional condition is that no part of the scholarship shall be used as payment for teaching research or other services by the scholarship recipient required as a condition for receiving the scholarship periodic progress reports must be made to you at least once a year to determine whether recipients have performed the activities funds are intended to finance when the reports are not made or there are other indications that funds are not being used as intended you will investigate and take corrective action in addition you will keep records relating to all scholarships including information obtained to evaluate potential grantees and the identification of grantees including any relationship of the grantee to you making a recipient a disqualified_person letter catalog number 58263t if you learn that all or any part of a scholarship is not being used in furtherance of intended purposes you will take all reasonable and appropriate steps to recover funds and or ensure restoration of the diverted funds to the intended purposes if such a diversion occurs and the recipient has not previously diverted funds to any use not in furtherance of the purposes of the scholarship you will withhold any further payments until you have received assurance that future diversions shall not occur and shall require the recipient to take extraordinary precautions to prevent future diversions from occurring you shall retain the following records for all scholarships e e e e all information obtained by you to evaluate the qualifications of potential grantees the identification of grantees including relationships to you or your director's or officers the purpose and amount of each grant any additional information you obtained in complying with award administration procedures information pertaining to unsuccessful applicants for awards shall be kept along with information on successful applicants the criteria you will use to appoint members of the selection committee will include but not be limited to e e e knowledge or professional experience in academics scholarship awards and or charitable giving extent of community ties other relevant personal or professional experience committee members will be replaced upon the earlier of the member's resignation from the committee or termination by the remaining members of the selection committee and or your trustee s it is anticipated the selection committee will not exceed a total of five members selection committee members shall be obligated to disclose any personal knowledge of and relationship with any potential recipient under consideration and to refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if any potential recipient s are selected over others no award covered by this policy may be given to any disqualified_person as defined in sec_4946 basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
